Case 7:21-cr-00306-VB Document 37 Filed 09/16/21 Page 1of5

Be

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AiG

UNITED STATES OF AMERICA
. : CONSENT PRELIMINARY ORDER
- Vv. 7 : OF FORFEITURE/

: MONEY JUDGMENT
MAURICE WILLIAMS,
21 Cr. 306 (VB)
Defendant.

WHEREAS, on or about May 10, 2021, MAURICE WILLIAMS
(the “defendant”), was charged in a one-count Information, 21 Cr.
306 (VB) (the “Information”), with conspiracy to commit an offense
against the United States, in violation of Title 18, United States
Code, Section 371 (Count One);

WHEREAS, the Information included a forfeiture
allegation as to Count One of the Information, seeking forfeiture
to the United States, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section
2461(c), of any and all property, real and personal, that
constitutes or is derived from proceeds traceable to the commission
of the offense alleged in Count One of the Information, including
but limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of
the offense;

WHEREAS, on or about May 24, 2021, the defendant pled
guilty to Count One of the Information, pursuant to a plea

agreement with the Government, wherein the defendant admitted the
Case 7:21-cr-00306-VB Document 37 Filed 09/16/21 Page 2 of 5

forfeiture allegation with respect to Count One of the Information
and agreed to forfeit to the United States, pursuant to Title 18,
United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c), a sum of money equal to $256.29 in
United States currency, representing proceeds traceable to the
commission of the offense charged in Count One of the Information
that has not yet been relinquished by the defendant;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $256.29 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the defendant
personally obtained; and |

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offense charged in Count One of the Information that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, United
States Attorney, Assistant United States Attorney David R. Felton,
of counsel, and the defendant, and his counsel, Benjamin Gold,
Esq., that:

1. As a result of the offense charged in Count One of
the Information, to which the defendant pled guilty, a money

judgment in the amount of $256.29 in United States currency (the
Case 7:21-cr-00306-VB Document 37 Filed 09/16/21 Page 3of5

“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Information that the
defendant personally obtained, shall be entered against the
defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, MAURICE
WILLIAMS, and shall be deemed part of the sentence of the
defendant, and shall be included in the judgment of conviction
therewith.

3. All payments on the outstanding money judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to the United States Marshals Service, |

and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5. Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of
Case 7:21-cr-00306-VB Document 37 Filed 09/16/21 Page 4of5

substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
Case 7:21-cr-00306-VB Document 37 Filed 09/16/21 Page 5of5

9, The signature page of this

Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

David Felton |

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2299

MAURICE WILLIAMS

or Myre LLL...

 

MAURICE WILLIAMS

on BSS

BENCUAMIN GOLD, ESQ.

Attorney for Defendant
Federal Defenders of New York
81 Main Street, Suite 300

White Plain NY 10601

HONORABLE VINSENT L. BRICCETTI
UNITED STATES DISTRICT JUDGE

T/14 /a/

DATE
ANE fo
DATE
(G/ d-/
DAT
